Citation Nr: 1625253	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial rating, in excess of 50 percent, for a psychiatric disability, from July 3, 2003, through June 7, 2009.  

2.  Entitlement to an effective date prior to June 8, 2009, for a total rating due to individual unemployability caused by service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) in February 2009, that granted service connection for a psychiatric disability and assigned a 50 percent rating, effective July 3, 2003.  An April 2011 rating decision increased the rating for a psychiatric disability from 50 percent to 70 percent, effective June 8, 2009, and also granted TDIU, effective June 8, 2009.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2011, the Veteran informed the VA that he was not appealing the 70 percent rating assigned for a psychiatric disability.  In March 2012, the Veteran clarified that he was continuing his appeal for a rating in excess of 50 percent for from July 3, 2003, through June 7, 2009.  

In January 2016, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  From July 3, 2003, to June 7, 2009, the Veteran's depression, now characterized as bipolar disorder, was productive of occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  

2.  The claim for a TDIU was received by the VA on June 8, 2009.  

3.  The Veteran has been unemployable since June 8, 2008.


CONCLUSIONS OF LAW

1.  From July 3, 2003, to June 7, 2009, the criteria for an initial rating of 70 percent for a psychiatric disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2015).  

2.  The criteria for an effective date of June 8, 2008, but not earlier, for TDIU have been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, the VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the January 2016 hearing before the undersigned Veterans Law Judge, and in several documents, the Veteran contends that the rating for a psychiatric disability did not adequately compensate the severity of that disability from the time service connection became effective on July 3, 2003 through June 7, 2008.  Therefore, he maintained that an increased rating was warranted for that period.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability. 38 C.F.R. § 4.1 (2015).  

Bipolar disorder is rated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).  A 50 percent rating is warranted, when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for bipolar disorder or depression when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).  

A 100 percent disability rating is warranted for bipolar disorder or depression. when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).  

Relevant to the rating of the level of impairment caused by a Veteran's psychiatric disorder is the score on the appellant's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) and scores the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders, as applicable to this claim.  38 C.F.R. §§ 4.125, 4.130 (2015).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 240 (1995).  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996)).  

While relevant in assessing the level of impairment caused by psychiatric illness, the GAF is not dispositive of the level of impairment cause by mental illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5).  The rulemaking also updates the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  The amendments apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  VA did not intend for the amendments to apply to claims that had been certified for appeal to the Board of Veterans' Appeals or were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit as of August 4, 2014, such as this case.  Accordingly, those amendments are not applicable to this appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).   

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the appellant's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

At a September 2003 VA examination, the Veteran was pleasant and well-spoken but had a rather flat affect.  There was no evidence of a thought or communication disorder, and he denied delusions or ideas of reference.  The Veteran stated that he has been suicidal on several occasions in his life.  The most recent was two years earlier.  He had reportedly had an argument with his son around Christmas time and became very despondent and considered shooting himself.  The police were called, and his ammunition was taken.  He also reported that he considered killing himself around the time of his first divorce.  He had been divorced twice.  He had three grown children with whom he had daily contact, although they lived with their mother.

The Veteran was able to maintain his activities of daily living and was oriented in all spheres.  His memory seemed intact.  His rate and flow of speech were somewhat retarded but generally within normal limits.  He denied that he had panic attacks.  He stated that he had been subject to depression most of his life and periods of more severe depression which lasted for weeks.  He also reported occasions in his life when he felt very, very, confident and energetic and was able to function at a high level in his work.  He stated that on occasion, he traveled long distances and went without sleep for up to 30 hours without feeling tired.  He denied any history of excessive spending or gambling.  He denied that he had had significant alcohol abuse since the late 1970s, but that when he was depressed, he had one or two drinks a week.  He reported that he got about five hours of sleep a night, but that he had difficulty falling asleep.

The diagnoses were major depression without psychotic features, rule out bipolar disorder type II, and rule out narcissistic personality disorder.  The examiner assigned the Veteran a GAF score of 50.

The Veteran has received VA psychiatric treatment since February 2008.  During the initial evaluation in February 2008, he was generally cooperative.  His speech was of normal rate, volume, and tone.  There were no involuntary movements, tics, tremors.  There was some psychomotor retardation due to pain, and he described his mood as "okay."  His affect and mood were congruent and blunted.  However, he could expand to full range with low intensity.  He had no suicidal or homicidal ideation, and his thought process was linear, logical, and goal-directed.  He demonstrated no audio or visual hallucinations, and his insight and judgment were good.  

At a January 2009 VA examination, the Veteran maintained good eye contact and was cooperative and pleasant throughout.  There was no impairment of thought process or communication and no delusions or hallucinations.  His behavior was appropriate, and he demonstrated no suicidal or homicidal ideation.  The Veteran was reportedly able to maintain his personal hygiene and basic activities of daily living.  He was oriented to person, place, and time.  He demonstrated no memory loss or Impairment, and no obsessive or ritualistic behavior which interfered with his routine activities.  His rate and flow of speech was normal.  He reported panic attacks about once a month.  Moderate depression, a depressed mood, and anxiety were present. 

On further examination, the Veteran reported that he almost always had sleep difficulty and residual fatigue, and a poor appetite or over eating.  He stated that at times, he had little interest or pleasure in doing things and felt down, depressed, or hopeless.  He also felt bad about himself, and moved or spoke so slowly or fidgeted to the point that others would notice.  He stated that he had no trouble concentrating and did not wish he was dead.  He noted that the foregoing problems made it very difficult for him to do work, take care of things at home, or get along with others.  He also reported impaired impulse control.  The examiner noted that the Veteran's symptoms occurred nearly every day.  The examiner opined that the Veteran's psychiatric symptoms were moderate to severe.

The Veteran reportedly isolated himself, but was able to engage in social activities and was capable of performing activities of daily living.  It was noted that the Veteran had been fired from multiple jobs due to an inability to get along with supervisors.  

The examiner opined that the Veteran's psychiatric disorder had a severe effect on his employment, family role, relationships, and quality of life; a moderate to severe effect on his leisure activities; a mild to moderate effect on his routine responsibilities and physical health, and a mild effect on his activities of daily living.  The VA examiner opined that the Veteran was unemployable.

In rating the Veteran's bipolar disorder, the Board looks to the frequency, severity, and duration of the resulting impairment.  The evidence, dated between July 3, 2003, and June 8, 2009, shows that the Veteran's bipolar disorder was manifested primarily by extended periods of depression, punctuated by shorter periods of energy; a lack of motivation; feelings of hopelessness; a history of suicidal ideation, impaired impulse control, such as episodic road rage; sleep impairment; and monthly panic attacks.  Those manifestations reportedly resulted in social isolation.  They severely impaired his ability to establish and maintain effective relationships and caused the Veteran difficulty in adapting to stressful circumstances (including work or a work-like setting).  His history of termination from multiple high-paying jobs attests to the impact of his psychiatric disorder on employment.  Moreover, in September 2003 and September 2009, the VA examiners assigned GAF's of 50 and 41, both indicative of serious impairment.  

The Veteran does not demonstrate obsessional rituals which interfere with routine activities, nor does he demonstrate intermittently illogical, obscure, or irrelevant speech, spatial disorientation, or neglect of his personal appearance and hygiene.  On balance, however, the Board finds that since service connection became effective for bipolar disorder, the frequency, severity, and duration of the Veteran's symptoms have more nearly approximated the criteria for a 70 percent rating.  At the very least, there is an approximate balance of evidence both for and against the claim for an increased rating for the period from July 3, 2003 through June 7, 2009.  Under those circumstances, all reasonable doubt is resolved in favor of the Veteran, and the appeal will be granted on that basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  To that extent, the appeal is allowed.

In arriving at this decision, the Board has considered the possibility of a still-higher rating.  However, between July 3, 2003, and June 8, 2009, the Veteran did not demonstrate or more nearly approximate any of the associated symptoms:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Thus, they would not affect the frequency, severity, and duration of his resulting impairment.  The evidence does not show total occupational and social impairment prior to June 9, 2009.  The evidence shows that the Veteran maintained contact and relationships with children.  Therefore, despite a high level of social isolation, total social impairment was not shown, as required for the assignment of a 100 percent schedular rating.  Accordingly, the Board finds that a schedular rating in excess of 70 percent was not warranted.   

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the service-connected bipolar disorder from July 3, 2003, through June 7, 2009.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2015).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's service-connected bipolar disorder is manifested, primarily, by signs and symptoms of extended periods of depression punctuated by shorter periods of energy, a lack of motivation, feelings of hopelessness, a history of suicidal ideation, impaired impulse control such as episodes of road rage, sleep impairment, and monthly episodes of panic.  Those manifestations are contemplated by the schedular criteria in the General Rating Schedule for Mental Disorders, which contemplates the level of occupational and social impairment caused by a mental disorder, and considers all symptomatology.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).  There is nothing exceptional or unusual about the Veteran's bipolar disorder, because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  

Effective Date for TDIU

The Veteran also contends that he has been unemployable since service connection became effective for a bipolar disorder on July 3, 2003.  He notes that it caused him to lose many jobs and that he had been unemployed since he filed the initial claim for service connection for a psychiatric disorder on July 3, 2003.  He reported that the Social Security Administration found him unemployable due, in part, to his bipolar disorder.  Therefore, he maintains that an effective date earlier than July 8, 2009, was warranted for TDIU.

Generally, the effective date of an award of increased compensation, including a TDIU, for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability occurred, provided that the application was received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, the duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2015).  

Applicable statutory and regulatory provisions require the VA look to all communications from the Veteran which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, the VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1, 3.155(a) (2015).  Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The Social Security Administration found the Veteran unemployable due to a back disability and mental disorder, retroactive to October 12, 2000.  While a finding of unemployability by the Social Security Administration is relevant evidence which needs to be weighed and evaluated, it is not dispositive of the issue.  The Social Security Administration and the VA each has its own law and regulations to consider in making such a determination.  Therefore, a finding of unemployability by the Social Security Administration is not binding on VA.  Faust v. West, 13 Vet. App. 342 (2000).

In this case, the Veteran's initial claim of entitlement to a TDIU was received on June 8, 2009.  There is no evidence of any earlier communication which could be construed as an informal clam for a TDIU.  However, it became evident during the year prior to June 8, 2009 that the Veteran was unemployable due to the mental disorder.  Not only was he unemployable by Social Security standards, he had a history of being terminated from multiple high-paying jobs, with a list submitted by the Veteran in December 2010.  Moreover, following the report of a January 2009 VA examination, the examiner opined that the Veteran was unemployable, as a result of the service-connected psychiatric disorder.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he became unemployable due to the psychiatric disability on June 8, 2008, one year prior to submitting the claim.  That is the most favorable finding to the Veteran.

Accordingly, the Board finds that an effective date of June 8, 2008, but not earlier, is warranted for the assignment TDIU.  To that extent only, the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

From July 3, 2003, to June 7, 2009, entitlement to an initial rating of 70 percent, but not higher, for a psychiatric disability is granted.

Entitlement to an effective date of July 8, 2008, but not earlier, for TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


